          Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RICATTO,

                            Plaintiff,

                     -v.-                             18 Civ. 8404 (KPF)

M3 INNOVATIONS UNLIMITED, INC.,                    OPINION AND ORDER
KYLE KIETRYS, and JOHN AND JANE
DOES 1-10,

                            Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 6, 2019, this Court issued an Opinion and Order granting

in part and denying in part the motion of Defendants M3 Innovations

Unlimited, Inc. and Kyle Kietrys for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). Ricatto v. M3 Innovations Unlimited, Inc.,

No. 18 Civ. 8404 (KPF), 2019 WL 6681558 (S.D.N.Y. Dec. 6, 2019) (“Ricatto I”).

(Dkt. #40). In particular, the Court dismissed all of Plaintiff Michael Ricatto’s

claims, but refrained from granting judgment as a matter of law in favor of

Defendants’ counterclaim. (Id.).

      Before the Court now is Plaintiff’s motion for reconsideration of the

Court’s dismissal of his claim that Defendants anticipatorily repudiated certain

contracts between the parties. For the reasons that follow, Plaintiff’s motion is

denied.
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 2 of 19



                                     BACKGROUND 1

      The Court assumes familiarity with the facts of the case as presented in

the Court’s December 6, 2019 Opinion. Ricatto I, 2019 WL 6681558, at *1-3.

Further, the Court adopts the naming conventions utilized in that Opinion.

      Plaintiff filed his motion for reconsideration of the December 6, 2019

Opinion on January 3, 2020. (Dkt. #43, 44). Defendants filed their opposition

papers on January 24, 2020. (Dkt. #51). The motion became fully briefed

when Plaintiff filed his reply papers on February 7, 2020. (Dkt. #53).

                                       DISCUSSION

A.    Applicable Law

      “The decision to grant or deny a motion for reconsideration is within the

sound discretion of the district court.” In re Optimal U.S. Litig., 813 F. Supp. 2d

383, 403 n.6 (S.D.N.Y. 2011) (quoting Patterson v. United States, No. 04 Civ.

3140 (WHP), 2006 WL 2067036, at *1 (S.D.N.Y. July 26, 2006)). Under




1     This Opinion draws its facts from Plaintiff’s Amended Complaint (“Am. Compl.” (Dkt.
      #26)), the well-pleaded allegations of which are taken as true for purposes of this
      motion, and the exhibits attached to the Amended Complaint. These exhibits include:
      (i) the Memorandum of Understanding Regarding Intent to Enter into Partner
      Agreement; (ii) the Line of Credit Agreement; (iii) the Promissory Note; and (iv) the Lease.
      (Am. Compl., Ex. B, C, D, E). The Court may consider these attachments to the
      pleadings. See, e.g., Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016) (finding that
      district courts may consider “documents appended to the complaint or incorporated in
      the complaint by reference” when assessing the sufficiency of a pleading (quoting
      Concord Assocs., L.P. v. Entm’t Props. Tr., 817 F.3d 46, 51 n.2 (2d Cir. 2016))). Where
      relevant, the Opinion also draws from Defendants’ Answer to the Amended Complaint
      and Counterclaims (“Countercl.” (Dkt #32)), and Plaintiff’s Answer to the Counterclaims
      (“Answer to Countercl.” (Dkt. #37)).
      For convenience, the Court refers to Plaintiff’s Memorandum of Law in Support of the
      Motion for Reconsideration as “Pl. Recon. Br.” (Dkt. #44); Defendants’ Memorandum of
      Law in Opposition to the Motion for Reconsideration as “Def. Recon. Opp.” (Dkt. #51);
      and Plaintiff’s Reply Memorandum of Law in Further Support of the Motion for
      Reconsideration as “Pl. Recon. Reply” (Dkt. #53).
                                                2
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 3 of 19



Local Rule 6.3 and Federal Rule 52(b), the moving party must “point to

controlling decisions or data that the court overlooked — matters, in other

words, that might reasonably be expected to alter the conclusion reached by

the court.” Shrader v. CSX Transp. Inc., 70 F.3d 255, 256-57 (2d Cir.

1995) (internal citations omitted) (noting that the standard for granting

motions for reconsideration is “strict”); accord Van Buskirk v. United Grp. of

Cos., Inc., 935 F.3d 49, 54 (2d Cir. 2019).

      Compelling reasons for granting a motion for reconsideration are limited

to “an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992) (internal quotation marks and citation omitted); accord Kolel Beth Yechiel

Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 108 (2d Cir. 2013).

A motion for reconsideration is, of course, “not a vehicle for relitigating old

issues, presenting the case under new theories, securing a rehearing on the

merits, or otherwise taking a ‘second bite at the apple[.]’” Analytical Surveys,

Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting Sequa Corp.

v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)); see also Stone v. Theatrical Inv.

Corp., 80 F. Supp. 3d 505, 506 (S.D.N.Y. 2015) (observing that a motion

for reconsideration “is neither an occasion for repeating old arguments

previously rejected nor an opportunity for making new arguments that could

have been previously advanced” (internal quotations and citations omitted)). “A

motion for reconsideration may not be used to advance … issues or arguments

                                          3
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 4 of 19



not previously presented to the Court.” Davidson v. Scully, 172 F. Supp. 2d

458, 462 (S.D.N.Y. 2001) (citing Shrader, 70 F.3d at 257).

B.    Analysis

      In his motion for reconsideration, Plaintiff argues that the Court erred in

granting Defendants’ motion for judgment on the pleadings as to his

anticipatory repudiation claim. Plaintiff’s claim is premised on his belief that

“the Court overlooked substantial controlling law supporting Plaintiff’s claim

for anticipatory breach.” (Pl. Recon. Br. 4-5). But, as explored in detail below,

Plaintiff’s motion for reconsideration is both untimely and deficient on the

merits, and it provides no reason for the Court to reconsider its prior decision.

      1.    Plaintiff’s Motion for Reconsideration Is Untimely

      Under Local Rule 6.3, a motion for reconsideration “of a court order

determining a motion shall be served within fourteen (14) days after the entry

of the Court’s determination of the original motion.” Here, it is undisputed that

Plaintiff filed his motion for reconsideration 28 days after the Court’s

determination of the underlying motion. (Dkt. #40, 44). Courts in this District

and in this Circuit have consistently held that the untimeliness of a motion for

reconsideration is reason enough to deny the motion. See, e.g., McGraw-Hill

Glob. Educ. Holdings, LLC v. Mathrani, 293 F. Supp. 3d 394, 397 (S.D.N.Y.

2018); see also Cyrus v. City of N.Y., No. 06 Civ. 4685 (ARR) (RLM), 2010 WL

148078, at *1 (E.D.N.Y. Jan. 14, 2010) (collecting cases); Farez-Espinoza v.

Napolitano, No. 08 Civ. 11060 (HB), 2009 WL 1118098, at *2 (S.D.N.Y. Apr. 27,

2009) (collecting cases). And while Plaintiff urges the Court to exercise its

                                         4
        Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 5 of 19



discretion to reconsider its prior opinion under Federal Rule of Civil Procedure

54(b), Plaintiff offers no justification for his delay in filing the motion for

reconsideration. (Pl. Recon. Br. 2-3). Instead, Plaintiff argues that the Court

should excuse the untimeliness of his motion because, if it were to do so, it

would find in Plaintiff’s favor, thus promoting the “just, speedy, and

inexpensive determination” of Plaintiff’s claim. (Id. (citing Somlyo v. J. Lu-Rob

Enters., Inc., 932 F.2d 1043, 1048 (2d Cir. 1991))). The Court is not fully

persuaded by the logic of Plaintiff’s argument, which would seem to replace the

temporal deadlines of Rule 6.3 with a merits-based standard. In any event, the

Court finds that Plaintiff’s motion for reconsideration lacks merit, and

accordingly does not promote the just, speedy, and inexpensive resolution of

this case. As a first basis for denial, Plaintiff’s motion is denied as untimely. 2

      2.     Plaintiff’s Motion for Reconsideration Fails on the Merits

      Even if the Court were to consider Plaintiff’s motion for reconsideration

on the merits, it would fail, providing an independent basis for denial. Plaintiff

argues that the Court dismissed his claim for anticipatory repudiation without

considering all the ways in which Plaintiff could have adequately pleaded an


2     Plaintiff argues in the alternative (see Pl. Recon. Br. 3) that the Court could treat his
      motion for reconsideration as having been filed pursuant to Federal Rule of Civil
      Procedure 59(e), under which it would be timely. See Fed. R. Civ. P. 59(e) (“A motion to
      alter or amend a judgment must be filed no later than 28 days after the entry of the
      judgment.”). At this time, however, the Court has not entered a judgment, as
      Defendants’ counterclaims have not been conclusively adjudicated. Rule 54(b) permits
      the Court to enter a final judgment “as to one or more, but fewer than all, claims or
      parties only if the court expressly determines that there is no just reason for delay.”
      Fed. R. Civ. P. 54(b). The Court has made no determination that final judgment should
      be entered against Plaintiff at this time, though each of his claims has been dismissed.
      Indeed, none of the parties has requested that the Court make such a determination.
      Thus, Plaintiff’s motion for reconsideration could not have been filed pursuant to
      Rule 59(e).
                                               5
         Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 6 of 19



anticipatory repudiation claim. (Pl. Recon. Br. 4-7). According to Plaintiff, the

Court considered only whether he had stated a claim for anticipatory

repudiation by alleging that Defendants had positively and unequivocally

expressed their intent to breach the operative contracts. (Id.). The Court’s

error, Plaintiff argues, was in failing to consider that Plaintiff had also stated a

claim for anticipatory repudiation under theories that: (i) Defendants had failed

to provide adequate assurance of their future performance; and (ii) Defendants

had voluntarily placed themselves in a position where they could not possibly

perform their contractual duties. (Id.). Plaintiff claims that, had the Court

considered these alternative theories of his case, his anticipatory repudiation

claim would have survived Defendants’ motion for judgment on the pleadings.

        Plaintiff’s argument that the Court “overlooked substantial controlling

law” that would have permitted his claim to survive is simply wrong. The Court

will address each of the alternative theories of the case that Plaintiff advances

in his motion for reconsideration, before briefly noting the alternative ground

for dismissal of Plaintiff’s anticipatory repudiation claim raised in the

December 6, 2019 Opinion. Ricatto I, 2019 WL 6681558, at *8.

              a.    Plaintiff Could Not Allege an Anticipatory Repudiation
                    Claim Based on Defendants’ Failure to Provide Adequate
                    Assurance of Future Performance

        In his motion for reconsideration, Plaintiff cites Norcon Power Partners v.

Niagara Mohawk Power Corp., 92 N.Y.2d 458, 468 (1998), for the proposition

that:

              where an obligor indicates, through ambiguous
              language or actions, that it might breach or be unable
                                          6
        Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 7 of 19



                 to perform, the obligee is entitled to request adequate
                 assurance of the obligor’s performance. If the obligor
                 refuses to provide assurance, the obligee may treat the
                 refusal as an anticipatory repudiation.

(Pl. Recon. Br. 4). This argument — that Plaintiff stated a claim for

anticipatory repudiation by alleging that Defendants had failed to provide

adequate assurance of approval — does not appear in Plaintiff’s opposition

papers to Defendants’ motion for judgment on the pleadings. (See generally Pl.

Opp.). There, Plaintiff opposed dismissal of his anticipatory repudiation claim

by arguing that Defendants had “explicitly indicated to [Plaintiff] that

[Defendant M3 was] insolvent and out of money.” (Id. at 18). Plaintiff’s earlier

failure to argue a theory of anticipatory repudiation based on adequate

assurance precludes him from raising it now on a motion for reconsideration.

See Analytical Surveys, Inc., 684 F.3d at 52 (stating that a motion for

reconsideration is “not a vehicle for … presenting the case under new

theories[.]”).

       But it comes as no surprise to the Court that Plaintiff did not raise this

argument at the Rule 12(c) stage, because Plaintiff also failed to allege such a

claim in his pleadings. 3 In other words, assuming that Plaintiff was entitled to

demand adequate assurance of future performance, he failed to plead with

sufficient particularity that Defendants anticipatorily repudiated by failing to

comply with such a demand.



3      In point of fact, Plaintiff’s pleadings make plain that his only theory of anticipatory
       repudiation was that Defendants had “expressly and absolutely repudiated [their]
       contractual duties.” (Am. Compl. ¶ 44).
                                                 7
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 8 of 19



                   i.    Plaintiff Was Not Entitled to Demand Adequate
                         Assurance of Future Performance

      As an initial matter, it is not obvious to this Court that Plaintiff was

entitled to demand that Defendants provide adequate assurance of future

performance. New York’s Uniform Commercial Code provides that a party to a

contract for the sale of goods may “in writing demand adequate assurance of

due performance” when “reasonable grounds for insecurity arise with respect to

the performance of” the other party, and until he receives such assurance,

suspend his own performance. N.Y. U.C.C. § 2-609; Merrill Lynch Int’l v. XL

Capital Assur. Inc., 564 F. Supp. 2d 298, 306 (S.D.N.Y. 2008). “New York

common law recognizes the exceptional doctrine of demand for adequate

assurance” also applies “when a promisor becomes insolvent,” even where the

U.C.C. is not implicated. Norcon Power Partners, 92 N.Y.2d at 462.

      In Norcon, the case that is the cornerstone of Plaintiff’s adequate-

assurance argument, the New York Court of Appeals extended the doctrine of

adequate assurance “in limited circumstances, viz., where it found the contract

at issue to be closely analogous to one for the sale of goods.” Merrill Lynch Int’l,

564 F. Supp. 2d at 306 (analyzing Norcon Power Partners, 92 N.Y.2d 458).

Specifically, Norcon answered a certified question from the Second Circuit

Court of Appeals, which asked if the parties to a contract for 25-year

agreement to purchase electricity could demand adequate assurance, even

though the contract was not governed by the U.C.C. Norcon Power Partners, 92

N.Y.2d at 464-70. The New York Court of Appeals held that the parties could

do so, because the contract at issue would have been governed by the U.C.C.
                                          8
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 9 of 19



had it involved the purchasing of a commodity rather than electricity, and the

contract was a “long-term commercial contract between corporate entities …,

which is complex and not reasonably susceptible of all security features being

anticipated, bargained for and incorporated in the original contract.” Id. at

468. The Court specifically declined to extend the doctrine of adequate

assurance outside of this limited context. Id.

      Since Norcon was decided, courts have been “reluctant to extend the right

to demand adequate assurances of performance beyond insolvency settings,

contracts for the sale of goods governed by the Uniform Commercial Code, and

closely analogous contracts.” Jordan v. Can You Imagine, Inc., 485 F. Supp. 2d

493, 502 n.5 (S.D.N.Y. 2007); accord First Nat’l Bank of Pa. v. Transamerica Life

Ins. Co., No. 14 Civ. 1007 (CRE), 2017 WL 2880854, at *15 (W.D. Pa. July 6,

2017); see also Merrill Lynch Int’l, 564 F. Supp. 2d at 306 (determining that

New York would not extend the doctrine of adequate assurance to a credit

default swap agreement); Bank of N.Y. v. River Terrace Assocs., LLC, 804

N.Y.S.2d 728, 729 (1st Dep’t 2005) (“The Court of Appeals has enjoined the

courts to proceed warily in extending this UCC doctrine to the common law of

this State.”); Scott-Macon Secs., Inc. v. Zoltek Co., No. 04 Civ. 2124 (MBM), 2005

WL 1138476, at *16 (S.D.N.Y. 2005) (questioning whether, under Norcon, the

doctrine of demand for adequate assurance applies to “this non-UCC case”).

The contracts at issue here are not for the sale of goods, and thus would not be

governed by the U.C.C. Plaintiff nevertheless argues that he would be entitled

to demand adequate assurance for two reasons: (i) the adequate assurance

                                         9
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 10 of 19



doctrine extends to the contract at issue here; and (ii) Defendants were

insolvent. (Pl. Recon. Reply 5-8).

      The Court is persuaded that a loan agreement is not similar to a contract

for the sale of goods, and thus would not give rise to right to demand adequate

assurance under Norcon. In extending the doctrine of adequate assurance to a

contract for the sale of electricity, the court in Norcon noted that the contract

was complex and “not reasonably susceptible of all security features being

anticipated, bargained for and incorporated in the original contract.” Norcon

Power Partners, 92 N.Y.2d at 468. By contrast, the contract at issue here was

a garden-variety loan agreement, and the parties to it were clearly capable of

bargaining for and incorporating security features. Indeed, the parties

bargained to include a provision under which M3 would default if it admitted

“in writing its inability to pay its debts as they become due,” or failed to make

interest payments within 10 days of the payment’s due date. (Am. Compl.,

Ex. C at 2). Further, the Court is aware of no decision extending the doctrine

of adequate assurance to a loan agreement or analogous contract.

                  ii.    Plaintiff’s Pleadings Are Deficient

      Plaintiff’s argument that he was entitled to demand adequate assurance

because Defendants were insolvent may have more traction. Plaintiff alleges

that in April 2018, M3’s representatives stated that M3 did not have any money

and had no means to obtain further funding. (Am. Compl. ¶¶ 28-29). Under

New York law, as it existed in 2018, “[a] person is insolvent when the present

fair salable value of his assets is less than the amount that will be required to

                                         10
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 11 of 19



pay his probable liability on his existing debts as they become absolute and

matured.” N.Y. Debt. & Cred. Law § 271(1) (McKinney 2018). The Court will

assume, for purposes of this motion, that Plaintiff adequately pleaded that

Defendants were insolvent in April 2018, and thus assumes that Plaintiff was

entitled to demand adequate assurance.

      Even with these assumptions, Plaintiff’s argument fails on the merits

because of deficiencies in pleading. Under the doctrine of adequate assurance,

a repudiation of a contract is deemed confirmed where: (i) a party to a contract

has reasonable grounds for insecurity of future performance by the other party;

(ii) the party makes a written demand of assurance of future performance by

the other party; (iii) the other party fails to provide adequate assurance of

future performance within a reasonable time. See Norcon, 92 N.Y.2d at 463-64.

The Court accepts that the Amended Complaint contains allegations that

would suggest that Plaintiff had a reasonable basis to doubt Defendants’ ability

to comply with their contractual obligations. See RESTATEMENT (SECOND) OF

CONTRACTS § 251(1) (“Where reasonable grounds arise to believe that the obligor

will commit a breach by non-performance that would of itself give the obligee a

claim for damages for total breach under § 243, the obligee may demand

adequate assurance of due performance[.]”). Even so, the Court finds that the

Amended Complaint does not allege facts necessary to assert a plausible claim

for failure to provide adequate assurance of future performance for three

reasons.




                                         11
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 12 of 19



      First, Plaintiff argues on reconsideration that he requested M3’s financial

information to confirm that Defendants were solvent and would be able to

repay the loan when it came due. (Pl. Recon. Br. 7). Not so. Plaintiff’s request

for financial information cannot fairly be categorized as a “demand for adequate

assurance of future performance.” Norcon Power Partners, 92 N.Y.2d at 460.

In the Amended Complaint, Plaintiff made clear that he sought M3’s financial

information based on his contemporaneous belief that he was entitled to these

records under a provision of the MOU that granted Plaintiff access to “relevant

company information for the purpose of completing the Partnership

Agreement.” (Am. Compl. ¶ 31). But, as the Court determined in its prior

Opinion, the MOU was nonbinding and did not require Defendants to disclose

this financial information to Plaintiff. Ricatto I, 2019 WL 6681558, at *6.

      Plaintiff further pleaded that he sought M3’s financial information not to

ensure that M3 would be capable of paying the loan when it came due, but

rather to “ensure that M3 was complying with the terms of the MOU and LOC.”

(Am. Compl. ¶ 30). This allegation, too, stems from Plaintiff’s mistaken belief

that Defendants were contractually obligated to use the loaned funds only in

certain specified ways. See Ricatto I, 2019 WL 6681558, at *5-7. In short,

Plaintiff was clear in his pleading that he requested financial information that

would allow him to gauge whether Defendants were using the loaned funds in a

manner that comported with Plaintiff’s incorrect interpretation of the

underlying contracts. (Am. Compl. ¶¶ 30-36, 47-52). Plaintiff did not plead

that he demanded assurance that Defendants would be capable of paying loans

                                         12
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 13 of 19



in October 2018, when payments began to be due. (Id. at ¶ 40). See Wells

Fargo Bank, N.A. v. Sharma, 642 F. Supp. 2d 242, 251 (S.D.N.Y. 2009) (finding

that the plaintiff had not demanded adequate assurance of future performance

where he had merely sought a declaration concerning the parties’ rights under

the contract and clarity concerning the contract’s enforceability). 4 Self-

evidently, Defendants could not have anticipatorily repudiated if there had

been no demand for adequate assurance of future performance. Norcon Power

Partners, 92 N.Y.2d at 460.

      Second, even if a demand for adequate assurance had been made,

Plaintiff has not pleaded with sufficient particularity that Defendants were

given a reasonable time within which to provide such assurance. Norcon Power

Partners, 92 N.Y.2d at 462; N.Y. U.C.C. § 2-609. The Amended Complaint

alleges that Plaintiff learned of information establishing a reasonable doubt

about Defendants’ ability to repay its debt in April 2018 (Am. Compl. ¶ 28);

Plaintiff rejected Defendants’ request for additional funds on April 30, 2018

(Countercl. ¶¶ 57, 60-61 & Ex. E, F; Answer to Countercl. ¶¶ 57, 60-61); and

Defendants provided Plaintiff with certain financial information on August 22,

2018 (Am. Compl. ¶ 32). But the Amended Complaint does not allege when

Plaintiff delivered a demand for adequate assurance to Defendants. Without




4     The Amended Complaint also fails to allege that Plaintiff’s request for financial
      information was made in writing. See Federated Retail Holdings, Inc. v. Sanidown, Inc.,
      No. 06 Civ. 6119 (LTS) (THK), 2009 WL 4927560, at *4 (S.D.N.Y. Dec. 16, 2009) (stating
      that “the demand for adequate assurance must be made ‘in writing’”). This by itself
      would defeat any argument that Plaintiff adequately pleaded that Defendants failed to
      provide adequate assurance of future performance.
                                              13
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 14 of 19



this information, Plaintiff could not have pleaded with sufficient particularity

that Defendants received a demand before Plaintiff refused to abide by the LOC

on April 30, 2018, let alone that Defendants were given a “reasonable time” to

respond to that demand before Plaintiff assumed anticipatory repudiation.

      Third and finally, Plaintiff does not allege that the financial information

that Defendants did provide failed to offer adequate assurance of future

performance. The Amended Complaint alleges that the financial information

that Defendants provided “raised more concerns regarding the partnership”

because it reflected that Defendants had “made numerous expenses” using

funds loaned by Plaintiff “for the benefit of the officers, directors and

shareholders of M3, as opposed to for the benefit of advancing the project.”

(Am. Compl. ¶¶ 33, 34). These pleadings again appeal to Plaintiff’s mistaken

belief that Defendants were required to use the loaned funds in a manner that

advanced the parties’ mutual undertaking. But the Amended Complaint does

not allege that the financial information established that Defendants would be

unable to make payments on the loans in August 2018. Thus, assuming the

financial information was provided within a reasonable time after the demand

was made, Plaintiff has not pleaded with sufficient particularity that the

assurance Defendants offered was inadequate.

      In short, Plaintiff’s argument for reconsideration of the dismissal of its

anticipatory repudiation claim based on a theory of Defendants’ failure to

provide adequate assurance of future performance must fail. That theory was




                                          14
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 15 of 19



not raised in Plaintiff’s initial briefing and, more importantly, was not

adequately pleaded in the Amended Complaint.

            b.     Plaintiff Could Not Allege an Anticipatory Repudiation
                   Claim Based on Impossibility of Performance

      Next, Plaintiff argues that the Court should reconsider its dismissal of

Plaintiff’s anticipatory repudiation claim because the Court failed to consider

that this claim could survive if Defendants voluntarily placed themselves in a

position where they could not possibly perform their contractual duties. (Pl.

Recon. Br. 7-10). But as the Court stated in its December 6, 2019 Opinion,

anticipatory repudiation “can be either a statement by the obligor to the obligee

indicating that the obligor will commit a breach that would of itself give the

obligee a claim for damages for total breach or a voluntary affirmative act

which renders the obligor unable or apparently unable to perform without such

a breach.” Ricatto I, 2019 WL 6681558, at *7 (quoting Princes Point

LLC v. Muss Dev. L.L.C., 30 N.Y.3d 127, 133 (2017)). As this citation makes

clear, the Court did not fail to consider the relevant case law, nor did it

overlook the possibility that Plaintiff might have pleaded anticipatory

repudiation by alleging that Defendants had made themselves unable to

perform.

      Plaintiff’s reconsideration arguments do not give the Court reason to

revisit its decision. The crux of Plaintiff’s current argument is that Defendants

voluntarily misused the funds that had been loaned to them instead of

developing the Property in a way “that was reasonably calculated for profit …

effectively ensuring their inability to repay the loan by spending it on luxuries.”
                                          15
      Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 16 of 19



(Pl. Recon. Opp. 5). But, as the Court already determined, the operative

contracts did not require Defendants to use the funds to develop the property.

Ricatto I, 2019 WL 6681558, at *5-7. Further, even if Defendants were not

profitable in April 2018, it would not mean that it was impossible or apparently

impossible for Defendants to make payments to Plaintiff in October 2018, when

payments began to be due:

            This is especially true here, where Defendants had a
            contractual right to the advancement of additional
            funds from Plaintiff under the LOC and made a request
            for such an advancement in April 2018. These funds
            could have been invested to make M3 profitable before
            October 2018 or, at the very least, used to pay interest
            as it became due under the Promissory Note until
            another     source     of    funding     was     found.

Ricatto I, 2019 WL 6681558, at *8. (See also Am. Compl. ¶ 40). Thus, Plaintiff

has failed to plead that Defendants anticipatorily repudiated the contracts by

voluntarily placing themselves in a position that rendered them apparently

unable to perform their contractual obligations.

            c.       Plaintiff Failed to Plead That He Was Otherwise Ready,
                     Willing, and Able to Perform

      In the December 6, 2019 Opinion, the Court noted an independent

ground for granting judgment on the pleadings as to Plaintiff’s anticipatory

repudiation claim:

            “A plaintiff claiming anticipatory breach of contract
            must show ... that the plaintiff was ‘ready, willing, and
            able to perform its own obligations under the contract
            when performance was due.” Randolph Equities,
            LLC v. Carbon Capital, Inc., 648 F. Supp. 2d 507, 519
            (S.D.N.Y. 2009) (quoting United States v. Hon Yee-
            Chau, 17 F.3d 21, 26 (2d Cir. 1994)), cited in Def.
            Br. 18. The Amended Complaint contains no allegation
                                        16
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 17 of 19



             that Plaintiff was ready, willing, and able to perform his
             obligations under the LOC but for Defendants’
             anticipatory repudiation. Indeed, the letter Plaintiff
             sent on April 30, 2018, denying Defendants’ request for
             an additional $200,000 advancement under the LOC,
             indicates that Plaintiff was unwilling to abide by the
             terms of the agreement. (Countercl., Ex. F). There,
             Plaintiff wrote that he would not supply Defendants
             with additional funds, because he believed that
             Defendants had misused funds that had previously
             been advanced. (Id.). This letter establishes that
             Plaintiff refused to comply with his contractual
             obligations and was not otherwise willing to perform
             under the LOC for a reason entirely independent of
             Defendants’ alleged insolvency.

Ricatto I, 2019 WL 6681558, at *8.

      Plaintiff did not attempt to grapple with this independent ground for

dismissal of his anticipatory repudiation claim in his opening brief in support

of his motion for reconsideration. (See generally Pl. Recon. Br.). In his reply

brief, Plaintiff argues that

             at the pleading stage, it is the defendant that bears the
             burden of showing the plaintiff was not ready, willing,
             and able to perform; the burden only shifts to the
             plaintiff once the suit proceeds to judgment on the
             facts…. No facts are present suggesting Plaintiff was
             not ready, able, and willing to advance more funds but
             for Defendants’ preceding breach; his refusal to do so
             after their breach says nothing about his willingness
             beforehand.

(Pl. Recon. Reply 4). The Court disagrees with Plaintiff on both counts.

      At the pleading stage, it is Plaintiff’s burden to plead with sufficient

particularity facts that would support a claim for relief. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007) (holding that a motion to dismiss or for

judgment on the pleadings should be denied if the non-movant has alleged

                                          17
       Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 18 of 19



“enough facts to state a claim to relief that is plausible on its face.”). 5 Here, the

Amended Complaint contains no allegations that Plaintiff was ready, willing,

and able to perform his contractual obligations — specifically, to loan

Defendants funds as required under the LOC — but for Defendants’ alleged

anticipatory repudiation. Instead, the record 6 suggests that, whether or not

Defendants were capable of upholding their end of the contracts, Plaintiff

would not have loaned Defendants any additional funds because Plaintiff did

not approve of how the previously-loaned funds had been used. Ricatto I, 2019

WL 6681558, at *8. Thus, Plaintiff has offered no reason for the Court to

reconsider its determination that Plaintiff had not pleaded his readiness,

willingness, or ability to perform his own obligations under the contracts, let

alone a reason that could properly be advanced on a motion for

reconsideration.




5     It is true that “[g]enerally, ‘[t]he issue of repudiation or abandonment is an issue of
      fact.’” DiFolco v. MSNBC Cable LLC, 622 F.3d 104, 112 (2d Cir. 2010) (quoting Bercow v.
      Damus, 776 N.Y.S.2d 289, 291 (2d Dep’t 2004)). However, this is true only where the
      pleadings state a plausible claim for relief. As the Court determined in its December 6,
      2019 Opinion and again here, Plaintiff’s Amended Complaint has failed to plead a
      plausible claim for anticipatory repudiation, especially when read in light of the
      documents appended to Defendants’ Answer. See In the Matter of the Trusteeships
      Created by Tropic CDO I Ltd., 92 F. Supp. 3d 163, 171 (S.D.N.Y. 2015) (stating that in
      deciding a motion for judgment on the pleadings, if the allegations of a pleading “are
      contradicted by documents made a part thereof, the document controls and the court
      need not accept as true the allegations of the [pleading]” (quoting Sazerac Co. v. Falk,
      861 F. Supp. 253, 257 (S.D.N.Y. 1994)).
6     The scope of the record that may be considered in deciding a motion for judgment on
      the pleadings was discussed in the December 6, 2019 Opinion. Ricatto v. M3
      Innovations Unlimited, Inc., No. 18 Civ. 8404 (KPF), 2019 WL 6681558, at *3-4 (S.D.N.Y.
      Dec. 6, 2019); see also Roberts v. Babkiewicz, 582 F.3d 418, 419 (2d Cir. 2009).
                                              18
         Case 1:18-cv-08404-KPF Document 60 Filed 05/08/20 Page 19 of 19



                                   CONCLUSION

      For the reasons set forth above, Plaintiff’s motion for reconsideration is

DENIED. The Clerk of Court is directed to terminate the motion at docket

entry 43.

      SO ORDERED.

Dated:        May 7, 2020
              New York, New York              __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                         19
